On Appellants’ Motion for Rehearing.
In their motion for rehearing, appellants now pray for our consideration as one of their assignments of error here the following alleged error embodied in their motion for new trial in the court below: “The court erred in entering up judgment in this case for the sum he did enter same because said judgment is excessive and not warranted by the evidence introduced on the trial hereof.”
That assignment was not brought forward in appellants’ briefs, filed here, but they now for the first time pray that the same be considered by this court and that by reason thereof the judgment of the trial court be reversed independently of other assignments of error.
Under the rulings of our Supreme Court in Clonts v. Johnson, 116 Tex. 489, 294 S. W. 844, and Natkin Engineering Co. v. Ætna Casualty & Surety Co. (Tex. Com. App.) 37 S.W.(2d) 740, that assignment has been waived by appellants, and cannot now be considered.
*422And, after due consideration of all other grounds therein contained, the motion of appellants for rehearing is overruled.